Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over Suyama et al. (US Patent No. 9,789,641) in view of Tom et al (WO 2014/082026).
Regarding claims 1 and 3-4, 8-11 Suyama discloses that, as illustrated in Figs. 10 and 14A-14C, a method of manufacturing a liquid container (Fig. 10, item 41) in which a liquid (Fig. 10, item Ls) is stored in a storage space of the container including a mouth (Fig. 14A, item 42), a body (Fig. 14A, item 44) and a bottom (Fig. 14A, item 45), the body having folding line portion (Fig. 14A-14C, item 47) configured to be foldable when the body is flattened in a thickness  direction and to extend in a circumferential direction of the body (In the suckback process in Fig. 8, volume reduction deformation occurs smoothly in the black arrow direction to render the front and rear flat circumferential walls flatter as illustrated with the two-dot chain line in Fig. 14 (c), and then in response to the introduction of a gas at a normal pressure, the container may be restored smoothly to its original shape in the hollow arrow direction (col. 14, lines 24-32)), the method comprising:

a headspace forming step of forming a headspace (Fig. 5, item HS).
However, Suyama does not disclose a lateral folding line configured to be foldable when the body of the container is flattened in a thickness direction. In the same field of endeavor, foldable container, Tom discloses that, as illustrated in Figs. 15A-15B, the lateral folding line (Fig. 15A, item 1442) is configured to be foldable when the body of the container (Fig. 15A, item 1500) is flattened (as shown in Fig. 15B) in a thickness direction. Tom also discloses that, as may be seen in Fig. 14A, in some embodiments the container 1400 may be generally shaped with the four sides 1402, 1404, 1406, 1408 defining a cube or a rectangular prism (pg. 31, [084], lines 7-9). Further, Tom discloses that, as illustrated in Fig. 15A, the body of the container (Fig. 15A, item 1500) is deformed in a direction in which the thickness is increased in an area of the lateral folding line portion (Fig. 15A, item 1442) and a volume of the storage space is increased (as shown). Because of the existing of the lateral folding line 1442, there is a recessed bending distance as illustrated in attached annotated Figure I (see label of recessed bending distance in attached annotated Figure I). In other words, the lateral folding line portion forms a recessed bending portion in the thickness direction of the body (Fig. 15A, item 1500) (related to claims 3, 8). As illustrated in Fig. 15A, Tom also discloses that, the lateral folding line portion is provided at a lower half of the body (related to claims 4, 9-11).  
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suyama to incorporate the 

    PNG
    media_image1.png
    466
    519
    media_image1.png
    Greyscale

Annotated Figure I (based on Fig. 15A in the teachings of Tom) 
Regarding claim 2, Suyama discloses that, as illustrated in Figs. 14A-14C, in the liquid container manufacturing method the body (Fig. 14C, item 44) has a flattened shape (Fig. 14C, two-dot lines) in which a width is larger than a thickness (as shown).
Regarding claims 5, 12-18, Suyama discloses that, as illustrated in Fig. 14C, in the liquid container manufacturing method the body (Fig. 15A, item 44) has a front wall and a rear wall 
However, Suyama does not explicitly disclose the lateral folding line portion is provided to each of the front wall and the rear wall. Tom discloses that, as illustrated in Fig. 15A, the lateral folding line portion (Fig. 15A, item 1442) is provided to the front wall of the body (Fig. 15A, item 1500).
 Tom discloses the claimed invention except for the duplication. It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the lateral folding line portion (1442 in Fig. 15A) to the rear wall of the body, since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate the lateral folding line portion for the purpose of increasing the volume of the container. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suyama to incorporate the teachings of Tom to provide that lateral folding lines to the body of the container. Doing so would be possible to reduce shipping cost, as recognized by Tom ([005]).
Claims 6-7 rejected under 35 U.S.C. 103 as being unpatentable over Suyama et al. (US Patent No. 9,789,641) in view of Tom et al (WO 2014/082026).
Regarding claim 6-7, Suyama discloses that, as illustrated in Figs. 10 and 14A-14C, a method of manufacturing a liquid container (Fig. 10, item 41) in which a liquid (Fig. 10, item Ls) is stored in a storage space of the container including a mouth (Fig. 14A, item 42), a body (Fig. 14A, item 44) and a bottom (Fig. 14A, item 45), the body having folding line portion (Fig. 14A-14C, item 47) configured to be foldable when the body is flattened in a thickness  direction and to extend in a circumferential direction of the body (In the suckback process in Fig. 8, volume reduction deformation occurs smoothly in the black arrow direction to render the front and rear flat circumferential walls flatter as illustrated with the two-dot chain line in Fig. 14 (c), and then in response to the introduction of a gas at a normal pressure, the container may be restored smoothly to its original shape in the hollow arrow direction (col. 14, lines 24-32)), the method comprising:
 a liquid blow molding step of molding a container filled with a liquid (Figs. 1-3, item L) in the storage space by placing a preform (Figs. 1-2, item 31) in a mold (Figs. 1-3, item 1) and performing liquid blow molding (as shown in Figs. 1-3); and
a headspace forming step of forming a headspace (Fig. 5, item HS).
However, Suyama does not disclose a bellows portion configured to be expandable and contractible in a direction perpendicular to a central axis line of the body. In the same field of endeavor, foldable container, Tom discloses that, as illustrated in Fig. 16C, a container 1600 may be folded along pre-folds 1610 to a generally flattened state 1616. As discussed above, embodiments of the present disclosure that may collapse into a generally flat shape can aid in dispensability as well as allow for more empty collapsed containers to be shipped than traditional non-collapsible containers in the same amount of space. That is, a plurality of 7).   
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suyama to incorporate the teachings of Tom to provide a bellows portion configured to be expandable and contractible in a direction perpendicular to a central axis line of the body. Doing so would be possible to reduce shipping cost, as recognized by Tom ([005]).     
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741


/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742